Citation Nr: 1144135	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-37 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to special monthly compensation (SMC) based on aid and attendance and/or housebound status.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to March 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO. 

In November 2010, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011). 


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of residuals of a compound comminuted fracture of the right lower extremity, rated 40 percent disabling; atrophy of the right buttocks, thigh and hip with arthritis of the right knee, rated 20 percent disabling; low back syndrome; rated 20 percent disabling; restricted mobility and weakness of intrinsic musculature of the left ankle, rated 20 percent disabling; bilateral hearing loss, rated 20 percent disabling; right and left shoulder capsulitis, each rated 10 percent disabling; chronic cervical strain, rated 10 percent disabling; tinnitus, rated 10 percent disabling; left and right carpal tunnel syndrome, each rated 10 percent disabling; left lumbar radiculopathy, rated 10 percent disabling; and tonsillitis, rated noncompensable (no percent).  The combined evaluation for his service-connected disabilities is 90 percent.  

2.  The Veteran has also been assigned a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability and awarded special monthly compensation on account of the loss of use of one foot. 

3.  The service-connected disabilities in the aggregate are shown to be so disabling as to prevent the Veteran from dressing himself and frequently adjusting his special orthopedic appliance without aid.


CONCLUSION OF LAW

The criteria for the assignment of SMC based on the Veteran's need for regular aid and attendance have been met. 38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that the Board is granting SMC benefits based on the Veteran's need for regular aid and attendance.   

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the benefit sought on appeal.


II. Law and Regulations

SMC is payable at a specified rate if a veteran, as the result of service-connected disability, is in need of regular aid and attendance. 

Need for aid and attendance means helplessness or is so nearly helpless as to require the regular aid and attendance of another person.  A veteran will be considered to be in need of regular aid and attendance if he or she is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; if the veteran is a patient in a nursing home because of mental or physical incapacity; or if the evidence establishes a factual need for aid and attendance or "permanently bedridden" status under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.351(b) (2011).

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. "Bedridden" will be a proper basis for the determination. See 38 C.F.R. § 3.352(a) (2011).

A veteran will be found to be bedridden if the condition actually requires that he remain in bed, but not if he voluntarily stays in bed or if a physician merely recommends bed rest.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

Although a veteran need not show all of the disabling conditions identified in 38 C.F.R. § 3.352(a) to establish entitlement to aid and attendance, the Court has held that it is logical to infer there is a threshold requirement that "at least one of the enumerated factors be present." See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Special monthly compensation is payable at a specified rate if a veteran, as the result of service-connected disability, has one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher or he is permanently housebound.  The veteran will be found to be permanently housebound if, due to his service-connected disabilities, he is substantially confined to his home or the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that such confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 3.350(i) (2011).


III.  Factual Background

The Veteran's service treatment records document, in part, that he was wounded by an enemy land mine on August 15, 1944 at "yellow beach" near San Tropez, France. 

The service-connected disabilities consist of the residuals of a compound comminuted fracture of the right lower extremity, rated 40 percent disabling; atrophy of the right buttocks, thigh and hip with arthritis of the right knee, rated 20 percent disabling; low back syndrome; rated 20 percent disabling; restricted mobility and weakness of intrinsic musculature of the left ankle, rated 20 percent disabling; bilateral hearing loss, rated 20 percent disabling; right and left shoulder capsulitis, each rated 10 percent disabling; chronic cervical strain, rated 10 percent disabling; tinnitus, rated 10 percent disabling; left and right carpal tunnel syndrome, each rated 10 percent disabling; left lumbar radiculopathy, rated 10 percent disabling; and tonsillitis, rated noncompensable (no percent).  

The combined evaluation for his service-connected disabilities is 90 percent.  A total compensation rating based on individual unemployability is in effect and special monthly compensation has been awarded on account of the loss of use of one foot.


Analysis 

The Veteran has not contended or demonstrated that he has a visual impairment to the extent that he is blind or nearly blind, or that he is a patient living in a nursing home.  Moreover, the Board notes that the Veteran does not meet the criteria for special monthly compensation at the housebound rate, based on one service-connected disability rated as 100 percent disabling and a separate disability rated at 60 percent or higher.   

The objective evidence does not demonstrate that the Veteran is currently housebound, that is, he is not substantially confined to his home or the immediate premises.  

The January 2011 VA examiner noted that the Veteran could walk "up to a few hundred yards" without the assistance of another person and the VA treatment records note that he used a motorized wheelchair for long distances.  See a November 2009 VA treatment record.  

The record also indicates that the Veteran spent his time in Florida and had described living "part time" in New Jersey.  See an August 2009 VA treatment record.  The record indicates that the Veteran was travelling between these two states as recently as March 2011.  See a March 2011 VA treatment record. 

For the same reasons, the medical evidence shows that the Veteran is not permanently bedridden.  Indeed, the Veteran has not contended that his service-connected disabilities render him permanently bedridden.

Turning to the need for aid and attendance of another, the Veteran asserts that, after his wife passed away, his daughter had to move in to take care of him.  See, e.g., a December 2010 statement.  

The Veteran also reports needing "the aid of another person in order to perform personal functions required in everyday living, such as feeding, dressing, adjusting a prosthetic device and" to protect him from the "hazards of the daily environment." Id. 

Upon review, the record indicates that the Veteran is unable to dress himself due to his service-connected carpal tunnel syndrome.  

Specifically, the Veteran's VA treatment records indicate that his carpal tunnel syndrome causes pain and numbness in his hands and fingers and results in difficulty tying shoeless, buttoning, holding objects and cutting his food.  See, e.g., a November 2009 VA treatment record.  

The Veteran's inability to dress himself was observed in a January 2011 VA outpatient treatment record where it was noted that he had a difficult time taking off his stockings and could not put them back on.  (While the Board acknowledges that the January 2011 VA treatment record attributed the Veteran's difficulty dressing to his nonservice-connected arthritis of the hands, a November 2009 VA treatment record stated that such difficulty was due to the Veteran's service-connected carpal tunnel syndrome.)  

A February 2005 VA examiner also noted that the Veteran could not button garments due to his service-connected carpal tunnel syndrome and that he "need[ed] some help in grooming and dressing." 

In addition, as noted, the Veteran has been granted service connection for multiple disabilities of the right lower extremity.  He has been prescribed an orthopedic brace for his right leg.  See the January 2011 VA examination report.  

The Veteran reports that he has been unable to use his "proscribed prosthesis due [to] the fact that [it] straps on at the buttock and strapping it on and getting [his] trousers on is a complex doing" which he is unable to accomplish alone.  See a December 2010 statement.  

While not described in the medical records, the Veteran submitted a picture of his right leg brace in July 2009.  According to the photo, the Veteran's leg brace attaches to his leg by means of two straps which wrap around his leg at the upper calf and upper thigh.  

These straps are fastened in place by buckles which are located on the right side of the Veteran's leg.  Since these buckles would be reachable and adjustable by a normal person, the Board finds that the Veteran's right leg brace is not the type of appliance that a normal person would be unable to adjust without aid. 

The Board observes that the record does not indicate the frequency at which the Veteran would need assistance in adjusting his orthopedic appliance.  However, in resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is shown to be unable to adjust the special orthopedic appliance, by reason of his multiple service-connected disabilities, without aid.  

In short, the Board finds that there is sufficient competent and credible evidence showing that the service-connected disabilities render him unable to dress himself and in frequent need of adjustment of a special orthopedic appliance which, by reason of his service-connected disabilities, cannot be done without aid. 

Therefore, the Board concludes that the Veteran meets the criteria for the award special monthly compensation benefits based on a need for regular aid and attendance.  



ORDER

Increased SMC based on the need for regular aid and attendance is granted, subject to the laws and regulations governing the payment of VA monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


